i          i       i                                                                     i       i      i




                                   MEMORANDUM OPINION

                                           No. 04-09-00329-CV

                                     Ronyld W. WISE and PLS, Inc.,
                                              Appellants

                                                      v.

                              LINDOW & TREAT LLP and David Treat,
                                         Appellees

                       From the 407th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2007-CI-16418
                         Honorable David A. Berchelmann, Jr., Judge Presiding

PER CURIAM

Sitting:           Catherine Stone, Chief Justice
                   Steven C. Hilbig, Justice
                   Marialyn Barnard, Justice

Delivered and Filed: December 9, 2009

JOINT MOTION TO DISMISS GRANTED; DISMISSED

           The parties filed a joint motion to dismiss this appeal. We grant the motion. See TEX . R. APP .

P. 42.1(a)(2). We order all costs assessed against appellants. See TEX . R. APP . P. 42.1(d)(absent

agreement of the parties, costs are taxed against appellant).

                                                           PER CURIAM